          Case 5:20-cv-00577-OLG Document 30 Filed 07/08/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

LINDA JANN LEWIS, MADISON LEE,                     §
ELLEN SWEETS, BENNY                                §
ALEXANDER, GEORGE MORGAN,                          §
VOTO LATINO, TEXAS STATE                           §
CONFERENCE OF THE NATIONAL                         §   Civil Action No. 5:20-cv-00577-OLG
ASSOCIATION FOR THE                                §
ADVANCEMENT OF COLORED                             §
PEOPLE; and TEXAS ALLIANCE FOR                     §
RETIRED AMERICANS,                                 §
     Plaintiffs,                                   §
                                                   §
v.                                                 §
                                                   §
RUTH HUGHS, in her official capacity as            §
the Texas Secretary of State,                      §
       Defendant.                                  §

     ORDER SETTING SCHEDULING DEADLINES ON PLAINTIFFS’ MOTION FOR
                       PRELIMINARY INJUNCTION

        On this day, the Court considered the status of the above-captioned case. On June 22,

2020, Plaintiffs filed their Preliminary Injunction Motion. See docket no. 20. On June 26, 2020,

the Court ordered the parties to confer and submit proposed scheduling orders for discovery and

briefing related to the Preliminary Injunction Motion. See docket no. 27. On July 2, 2020, the

parties submitted a joint advisory explaining that they had conferred but were unable to reach an

agreement, each submitting their own proposed schedules. See docket no. 28. Considering the

parties’ proposals and interests articulated in the joint advisory, as well as the difficulties

presented by the COVID-19 pandemic, the Court enters the following schedule.

        1. The deadline for Secretary Hughs to disclose expert witnesses used to respond to

            Plaintiffs’ Preliminary Injunction Motion is July 31, 2020.

        2. The deadline for Plaintiffs to disclose any rebuttal experts is August 14, 2020.


                                                   1
         Case 5:20-cv-00577-OLG Document 30 Filed 07/08/20 Page 2 of 2




       3. The deadline to complete discovery related to the Preliminary Injunction Motion is

          August 21, 2020.

       4. The deadline for Secretary Hughs’s response to the Preliminary Injunction Motion is

          August 28, 2020.

       5. The deadline for Plaintiffs’ reply is September 4, 2020.

       IT IS THEREFORE ORDERED that Defendant’s Motion for Extension of Time to

File a Response to Plaintiffs’ Motion for Preliminary Injunction (docket no. 25) is DISMISSED

AS MOOT.

       It is so ORDERED.

       SIGNED this     8th    day of July, 2020.




                                                   ORLANDO L. GARCIA
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                               2
